Citation Nr: 1621026	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-18 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran had active service from June 1982 to June 1986 and from June 1986 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  

The issue on appeal was previously remanded in November 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


REMAND

Pursuant to the Board's November 2015 remand, the AOJ obtained a medical opinion regarding the etiology of the Veteran's sleep apnea, to include whether it was caused or aggravated by the service-connected asthma disability.

VA obtained a medical opinion in December 2015.  The examiner first opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the service.  In support of this opinion, the examiner stated that service treatment records and post-service treatment records were silent for sleeping problems until 2007 (19 years after service) when the Veteran saw a psychiatrist due to losing his job and complained of " sleep disturbances" due to worries of having just been fired.  The examiner further indicated that the Veteran had significant weight gain from discharge in 1988 (191 lbs.) to 2006 (230 lbs.) and in Sept. 2007 (240 lbs.) resulting in a total of a 49 pound weight gain.  The examiner further indicated that "current medical literature do not support a direct causal effect of asthma
causing sleep apnea."

The Board's November 2015 remand had also requested a medical opinion as to whether it was at least as likely as not that the Veteran's sleep apnea was caused or aggravated by the Veteran's service-connected asthma.  In this regard, the December 2015 VA examiner did not address whether the Veteran's sleep apnea was caused by his service-connected asthma disability.  

Regarding aggravation, the examiner stated that the Veteran's well-controlled asthma "could not possibly" aggravate his sleep apnea as the Veteran reported that the CPAP machine was effective in controlling his sleep apnea symptoms.

The Board finds that the December 2015 VA examiner's opinion to be inadequate as it did not comply with the Board's remand directive.  Specifically, the examiner did not address whether the Veteran's sleep apnea was caused by his service-connected asthma disability.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Moreover, although the examiner indicated that current medical literature did not support a direct causal effect of asthma causing sleep apnea, since the most recent supplemental statement of the case, the Veteran submitted medical literature regarding a possible relationship between sleep apnea and asthma.  A waiver of AOJ consideration has not been provided for this evidence.  As such, the examiner is asked to address the medical literature submitted by the Veteran prior to rendering an opinion.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should return the claims file to the December 2015 VA examiner for an addendum report.  Any additional records in VBMS and/or Virtual VA must be made available to the examiner.  The examiner must then address the following: 

(a)  The examiner is asked to review the medical literature submitted by the Veteran in March 2016.

(b)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's sleep apnea is caused or aggravated by the Veteran's service-connected asthma.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

Aggravation means a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions expressed must be provided.

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


